                                                                        Case 2:16-cv-00402-RFB-DJA Document 60 Filed 09/11/20 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2
                                                                 HOLLY E. WALKER, ESQ.
                                                            3    Nevada Bar No. 14295
                                                                 AKERMAN LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5    Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            7    Email: holly.walker@akerman.com

                                                            8    Attorneys for Bank of America, N.A.
                                                            9
                                                                                              UNITED STATES DISTRICT COURT
                                                            10
                                                                                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12     BANK OF AMERICA, N.A.,                          Case No.: 2:16-cv-00402-RFB-DJA
AKERMAN LLP




                                                            13                          Plaintiff,
                                                                                                                   STIPULATION AND ORDER TO
                                                            14     v.                                              DISMISS ALL CLAIMS AGAINST
                                                                                                                   FOOTHILLS AT SOUTHERN
                                                            15     FOOTHILLS AT SOUTHERN HIGHLANDS                 HIGHLANDS HOMEOWNERS'
                                                                   HOMEOWNERS     ASSOCIATION;    LAS              ASSOCIATION
                                                            16     VEGAS DEVELOPMENT GROUP, LLC; and
                                                                   ABSOLUTE COLLECTION SERVICES, LLC,
                                                            17
                                                                                        Defendants.
                                                            18

                                                            19   ///
                                                            20   ///
                                                            21   ///
                                                            22   ///
                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///

                                                                                                               1
                                                                 54513026;1
                                                                      Case 2:16-cv-00402-RFB-DJA Document 60 Filed 09/11/20 Page 2 of 2




                                                             1                Plaintiff Bank of America, N.A. (BANA) and Foothills at Southern Highlands Homeowners

                                                             2   Association (Foothills), pursuant to Fed. R. Civ. P. 41(a)(2), jointly move this Court to dismiss all

                                                             3   claims in this matter against Foothills, with prejudice, each side to bear its own fees and costs.

                                                             4

                                                             5    Dated this 8th day of September, 2020.                  Dated this 8th day of September, 2020.
                                                             6
                                                                  AKERMAN LLP                                             FOX ROTHSCHILD LLP
                                                             7

                                                             8    /s/ Holly E. Walker, Esq.____________                   /s/ Kevin M. Sutehall, Esq.___________
                                                                  MELANIE D. MORGAN, ESQ.                                 MARK J. CONNOT, ESQ.
                                                             9
                                                                  Nevada Bar No. 8215                                     Nevada Bar No. 10010
                                                            10    HOLLY E. WALKER, ESQ.                                   KEVIN M. SUTEHALL, ESQ.
                                                                  Nevada Bar No. 14295                                    Nevada Bar No. 9437
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    1635 Village Center Circle, Suite 200                   1980 Festival Plaza Drive, #700
                                                                  Las Vegas, NV 89134                                     Las Vegas, NV 89135
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                  Attorneys for Bank of America, N.A.                     Attorneys for Foothills at Southern Highlands
                                                            13
                                                                                                                          Homeowners Association
                                                            14

                                                            15

                                                            16
                                                                                                                         IT IS SO ORDERED.
                                                            17

                                                            18                                                           ______________________________________
                                                                                                                    ________________________________
                                                                                                                      UNITED STATES DISTRICT COURT JUDGE
                                                            19                                                      RICHARD     F. BOULWARE, II
                                                                                                                      Case No.: 2:16-cv-00402-RFB-DJA
                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                            20                                                        Dated:
                                                                                                                    DATED this 11th day of September, 2020.
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                                     2
                                                                 54513026;1
